                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

ANTOINE LEWIS,                                       )
                                                     )
                         Petitioner,                 )
                                                     )
          vs.                                        )       Case No. 18-cv-1747-NJR
                                                     )
T. G. WERLICH,                                       )
                                                     )
                                                     )
                         Respondent.                 )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

          Petitioner Antoine Lewis, a federal inmate currently incarcerated in FCI Greenville, brings

this habeas corpus action pursuant to 28 U.S.C. § 2241 to challenge the validity of his sentence.

Lewis originally filed suit on September 20, 2018 (Doc. 1) but failed to sign his Petition. A

properly signed Petition was submitted on November 7, 2018. (Doc. 4). In a nutshell, Lewis alleges

that his Missouri conviction for distribution of a controlled substance no longer qualifies as a

predicate offense under U.S.S.G. § 4B1.2 in light of Mathis v. United States, 136 S.Ct. 2243

(2016).

          Rule 4 of the Rules Governing Section 2254 Cases in United States District Courts provides

that upon preliminary consideration by the district court judge, “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in the district court, the

judge must dismiss the petition and direct the clerk to notify the petitioner.” Rule 1(b) of those

Rules gives this Court the authority to apply the rules to other habeas corpus cases. After carefully

reviewing the Petition here, the Court concludes that Lewis is not entitled to relief, and the Petition

must be dismissed.


                                                    1
                                           The Petition

       Lewis pleaded guilty to one count of conspiracy to possess heroin with intent to distribute

in violation of 21 U.S.C. §§ 846 and 841(a)(1) on April 14, 2014. (Doc. 4-1, p. 2). Lewis’s pre-

sentence report determined that he was a career offender pursuant to § 4B1.2(b) based in part on

his prior Missouri state conviction for possession with intent to distribute a controlled substance

pursuant to Mo. Rev. Stat. § 195.211. Id. The career offender enhancement raised Lewis’s base

offense level to 31, resulting in an applicable guideline range of 188-235 months. Id. Lewis was

sentenced to 188 months’ imprisonment and a four year term of supervised release. Id.

       Lewis filed a direct appeal to the Eighth Circuit on the grounds that one of his career

offender predicates did not count as a conviction under the guidelines. (Doc. 4-1, p. 3); United

States v. Lewis, No. 14-2823 (8th Cir. 2014). The Eighth Circuit rejected that argument on July

20, 2015. (Doc. 4-1, p. 3).

       On April 26, 2016, Lewis filed a motion pursuant to 28 U.S.C. § 2255 challenging his

predicate offenses based on the recent Supreme Court decision in Johnson v. United States,

135 S.Ct. 2551 (U.S. 2015). Id. Lewis was appointed a federal defender, who filed an amended

petition on his behalf on June 23, 2016. Id.

                                  Applicable Legal Standards

       A prisoner who has been convicted in federal court is generally limited to challenging his

conviction and sentence by bringing a motion pursuant to 28 U.S.C. § 2255 in the court which

sentenced him. A motion under Section 2255 is ordinarily the “exclusive means for a federal

prisoner to attack his conviction.” Kramer v. Olson, 347 F.3d 214, 217 (7th Cir. 2003). And a

prisoner is generally limited to bringing only one motion under Section 2255. A prisoner may not

file a “second or successive” motion unless a panel of the appropriate court of appeals certifies



                                                2
that such motion contains either (1) newly discovered evidence “sufficient to establish by clear

and convincing evidence that no reasonable factfinder would have found the movant guilty of the

offense,” or (2) “a new rule of constitutional law, made retroactive to cases on collateral review

by the Supreme Court, that was previously unavailable.” 28 U.S.C. § 2255(h).

         It is possible, however, under very limited circumstances, for a prisoner to challenge his

federal conviction or sentence under 28 U.S.C. § 2241. 28 U.S.C. § 2255(e) contains a “savings

clause” which authorizes a federal prisoner to file a Section 2241 petition where the remedy under

Section 2255 is “inadequate or ineffective to test the legality of his detention.” The Seventh Circuit

construed the savings clause in In re Davenport, 147 F.3d 605, 611 (7th Cir. 1998): “A procedure

for postconviction relief can fairly be termed inadequate when it is so configured as to deny a

convicted defendant any opportunity for judicial rectification of so fundamental a defect in his

conviction as having been imprisoned for a nonexistent offense.”

         The Seventh Circuit has explained that, in order to fit within the savings clause following

Davenport, a petitioner must meet three conditions. First, he must show that he relies on a new

statutory interpretation case rather than a constitutional case. Second, he must show that he relies

on a decision that he could not have invoked in his first Section 2255 motion and that case must

apply retroactively. Lastly, he must demonstrate that there has been a “fundamental defect” in his

conviction or sentence that is grave enough to be deemed a miscarriage of justice. Brown v.

Caraway, 719 F.3d 583, 586 (7th Cir. 2013). See also Brown v. Rios, 696 F3d 638, 640 (7th Cir.

2012).




                                                  3
                                             Discussion

       Simply put, Lewis cannot bring his Mathis claim in a Section 2241 petition. There are some

errors that can be raised on direct appeal but not in a collateral attack such as a Section 2255 motion

or a Section 2241 petition. A claim that a defendant was erroneously treated as a career offender

under the advisory Sentencing Guidelines is one such claim. Hawkins v. United States, 706 F.3d

820 (7th Cir. 2013), supplemented on denial of rehearing, 724 F.3d 915 (7th Cir. 2013). See also

United States v. Coleman, 763 F.3d 706, 708–09 (7th Cir. 2014)(“[W]e held in Hawkins that the

error in calculating the Guidelines range did not constitute a miscarriage of justice for Section 2255

purposes given the advisory nature of the Guidelines and the district court’s determination that the

sentence was appropriate and that it did not exceed the statutory maximum.”)

       The Seventh Circuit recently reiterated that the Sentencing Guidelines have been advisory

and not mandatory ever since the Supreme Court decided United States v. Booker, 543 U.S. (2005).

Perry v. United States, 877 F.3d 751 (7th Cir. 2017). Lewis was sentenced in 2014, long after

Booker was decided. He received a sentence that was within the statutory range. Therefore, he

cannot demonstrate a miscarriage of justice so as to permit a Section 2241 petition.

       Moreover, it is not clear that Lewis has adequately invoked the savings clause. Mathis

concerns the method a court should use to determine whether a defendant’s prior conviction

qualifies as one of the so-called enumerated crimes, meaning the crimes (burglary, arson, or

extortion) that are named as violent felonies in Section 924(e)(2)(B). This requires the court to

determine whether the elements of the prior conviction match up with the elements of the generic

version of the enumerated crime. Mathis, 136 S. Ct. at 2248.

       This case involves the definition of a “controlled substance offense” pursuant to § 4B1.2,

and not the definition of a violent felony. The definition of “controlled substance offense” is



                                                  4
structured differently in that it does not include a list of enumerated crimes that constitute

controlled substances offenses. Thus, it is difficult to see how Mathis could apply here, because

there is no generic crime for the Court to compare to Lewis’s prior convictions.

                                           Disposition

       For the reasons set forth above, the Petition for Writ of Habeas Corpus Pursuant to

28 U.S.C. § 2241 (Doc. 4) is DENIED.

       If Lewis wishes to appeal this dismissal, he may file a notice of appeal with this Court

within thirty days of the entry of judgment. Fed. R. App. P. 4(a)(4). A motion for leave to appeal

in forma pauperis should set forth the issues Lewis plans to present on appeal. See Fed. R. App. P.

24(a)(1)(C). If Lewis does choose to appeal and is allowed to proceed IFP, he will be required to

pay a portion of the $505.00 appellate filing fee in order to pursue his appeal (the amount to be

determined based on his prison trust fund account records for the past six months) irrespective of

the outcome of the appeal. See Fed. R. App. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger,

547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien

v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). A timely motion filed pursuant to Federal Rule of

Civil Procedure 59(e) may toll the 30-day appeal deadline. It is not necessary for Lewis to obtain

a certificate of appealability. Walker v. O'Brien, 216 F.3d 626, 638 (7th Cir. 2000).

       The Clerk is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: November 26, 2018

                                                     ___________________________
                                                     NANCY J. ROSENSTENGEL
                                                     United States District Judge




                                                 5
